19-23649-rdd       Doc 206        Filed 10/03/19      Entered 10/03/19 17:46:13        Main Document
                                                     Pg 1 of 8


 UNITED STATES BANKRUPTCY COURT                                 Hearing Date: October 10, 2019
 SOUTHERN DISTRICT OF NEW YORK                                  Hearing Time: 10:00 am
 --------------------------------------------------------   x
                                                            :
 In re                                                      :         Chapter 11
                                                            :
 PURDUE PHARMA L.P., et al.,                                :         Case No. 19-23649 (RDD)
                                                            :
                                              Debtors.      :         Jointly Administered
                                                            :
 --------------------------------------------------------   x

                   OBJECTION OF THE UNITED STATES TRUSTEE TO
                  MOTION OF DEBTORS FOR ENTRY OF FINAL ORDER
                    AUTHORIZING (I) DEBTORS TO CONTINUE USING
              EXISTING CASH MANAGEMENT SYSTEMS AND MAINTAIN
               EXISTING BANK ACCOUNTS AND BUSINESS FORMS AND
               (II) FINANCIAL INSTITUTIONS TO HONOR AND PROCESS
                         RELATED CHECKS AND TRANSFERS

TO:      THE HONORABLE ROBERT D. DRAIN,
         UNITED STATES BANKRUPTCY JUDGE:

         William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”), hereby submits this objection to the Debtors’ Motion for Entry of an Order

Authorizing (I) Debtors to Continue Using Existing Cash Management Systems And Maintain

Existing Bank Accounts And Business Forms And (II) Financial Institutions To Honor And

Process Related Checks And Transfers (the “Motion”). ECF Doc. No. 5. In support thereof, the

United States Trustee respectfully states:

                                     PRELIMINARY STATEMENT

         The Debtors seek authority to continue their investment practice of investing the vast

majority of their cash and cash equivalents of $1.2 billion in two Goldman Sachs funds that

primarily hold Treasuries (the “Funds”). Indeed, upon information and belief, the Debtors aver

that, after conducting further due diligence, they believe that the Funds comply with Section 345

of the Bankruptcy Code as the Funds were primarily and historically invested in securities which
19-23649-rdd      Doc 206     Filed 10/03/19     Entered 10/03/19 17:46:13          Main Document
                                                Pg 2 of 8


are guaranteed by the full faith and credit or the United States. However, while the underlying

securities currently held in the Funds appear to be backed by the full faith and credit of the

United States, the Funds themselves are not backed by the full faith and credit of the United

States. Additionally, based on information provided to the United States Trustee, while the

prospectuses of the Funds appear to limit investments to securities guaranteed by the full faith

and credit of the United States, it is not clear that the Funds are required at all times to be

invested in such securities or whether the managers of the Funds have discretion to alter the

investment mix based on changing circumstances. Moreover, even if the Debtors are correct that

the Funds are unconditionally limited to securities guaranteed by full faith and credit of the

United States, the failure to hold such securities directly means that the Debtors have not

satisfied the strict requirements of Section 345 of the Bankruptcy Code.

         In order to continue their investment practice, the Debtors bear the burden of establishing

that they are in compliance with the requirements of Section 345 or that cause exist for the Court

to waive the requirements of Section 345 of the Bankruptcy Code. The Debtors’ justifications

for the waiver – that the funds are at a financially sound institution, that moving the funds would

be inconvenient and inefficient, and that the cost of a surety bond would be too expensive – are

universally available in every case. If sufficient to justify a waiver, the protection of Section 345

would be rendered ineffective.

         In addition, the Debtors must also explain why the protections of Section 345 do not

apply to the approximately $226 million in restricted cash reported on the Debtors’ balance

sheet.




                                                   2
19-23649-rdd    Doc 206     Filed 10/03/19      Entered 10/03/19 17:46:13      Main Document
                                               Pg 3 of 8


                                       BACKGROUND

        A.     General Background

        1.     The Debtors commenced voluntary cases under chapter 11 of the Bankruptcy

Code on September 15, 2019 (the “Petition Date”).

        2.     The Debtors are authorized to continue to operate their businesses and manage

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

        3.     The Debtors’ chapter 11 cases are being jointly administered for procedural

purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. ECF

Doc. No. 59.

        4.     The Debtors are pharmaceutical companies that manufacture, sell or distribute,

among other products, extended-release, long-acting opioid pain medications. See Debtors’

Information Brief ECF Doc. No. 17 at 1.

        B.     The Cash Management Motion

        5.     The Debtors filed the Motion on the Petition Date.

        6.     The Motion identifies the following investment and restricted cash accounts:

                                  Financial            Account            Account
        Company
                                 Institution           Number            Description
   Purdue Pharma L.P.        JPMorgan Chase            7720            Investment
                                                                       Account
   Purdue Pharma L.P.        Goldman Sachs             0462            Investment
                                                                       Account
   Purdue Pharma L.P.        Goldman Sachs             8266            Investment
                                                                       Account
   Purdue Pharma L.P.        UBS                       1003            Investment
                                                                       Account
   Aircastle Advisor         JPMorgan Chase            6084            Restricted Cash
   LLC                                                                 Account
   Purdue Pharma L.P.        East West Bank            9136            Investment
                                                                       Account

                                                 3
19-23649-rdd      Doc 206      Filed 10/03/19     Entered 10/03/19 17:46:13        Main Document
                                                 Pg 4 of 8


                                    Financial             Account            Account
        Company
                                   Institution            Number            Description
   Purdue Pharma L.P.           East West Bank           9773              Restricted Cash
                                                                           Account
   Purdue Pharma L.P.           Metropolitan             4813              Investment
                                Commercial Bank                            Account
   Purdue Pharma L.P.           Metropolitan             6077              Restricted Cash
                                Commercial Bank                            Account
   Purdue Pharma L.P.           Metropolitan             4767              Restricted Cash
                                Commercial Bank                            Account
   Rhodes                       JPMorgan Chase           3153              Investment
   Technologies                                                            Account
   Rhodes                       JPMorgan Chase           3154              Investment
   Pharmaceutical L.P.                                                     Account

Motion, Ex. C.

       7.        The Motion states that restricted cash accounts hold either security deposits or

provide collateral to various counterparties. Motion, ¶ 12.

       8.        The Investment Accounts (as defined in the Motion) hold exclusively Treasuries

or are in money market funds that invest primarily in Treasuries. Motion, ¶ 33.

       9.        On September 18, 2019, the Court entered the Interim Order Authorizing

(I) Debtors to Continue Using Existing Cash Management Systems And Maintain Existing Bank

Accounts And Business Forms And (II) Financial Institutions To Honor And Process Related

Checks And Transfers (the “Interim Order”). ECF Doc. No. 61.

       10.       The Interim Order provides that the Debtors are authorized to continue the

Investment Accounts on an interim basis. The Interim Order permits the Debtors 45 days (or

such additional time as the United States Trustee may agree to) from the entry of the Interim

Order to either comply with section 345(b) of the Bankruptcy Code or obtain the Court’s

approval for any deviation from section 345(b) under the Final Order. Interim Order, ¶ 19.

       11.       The Declaration of Jon Lowne in Support of the Debtors’ Chapter 11 Petitions

and First Day Motions (the “Lowne Declaration”) includes an unaudited Balance Sheet as of

                                                   4
19-23649-rdd     Doc 206      Filed 10/03/19    Entered 10/03/19 17:46:13           Main Document
                                               Pg 5 of 8


August 31, 2019 listing “Cash & Cash Equivalents” of $1,208 billion; “Available for Sale

Investments” of $1 million; “Restricted Cash” of $1 million; “Investments at Cost” of $26

million; and “Restricted Cash – Long Term” of $214 million. ECF No. 3, Lowne Decl.,

Schedule 4.

                                           OBJECTION

       A. The Statutory Standard

       Section 345(b) of the Bankruptcy Code imposes certain requirements as to where estate

funds can be held in order to protect the funds for the benefit of all creditors. Unless a deposit or

investment is insured or guaranteed by the United States (or a federal department, agency, or

instrumentality) or backed by the full faith and credit of the United States, the trustee or debtor in

possession must require from an entity with whom estates funds are deposited to post a bond in

favor of the United States or, in the alternative, deposit securities of the type specified in section

9303 of title 31 of the United States Code as security for the investment or deposit. See 11

U.S.C. § 345(b). Id. Section 345(a) of the Bankruptcy Code requires the trustee or a debtor in

possession to deposit or invest money of the estate so that it will result in the “maximum

reasonable net return. . . [while] taking into account the safety of such deposit or investment.”

Section 345(b) requires that estate funds be deposited or invested so as to ensure that the funds

are protected for the benefit of creditors. See 11 U.S.C. § 345(b). A court may waive the

requirements of § 345 upon the showing of “cause.” 11 U.S.C. § 345(b)(2).

       Generally, unless the funds are insured, guaranteed, or backed by the full faith and credit

of the United States Government or its agencies, the institution holding the estate funds must

post a bond in favor of the United States or, in the alternative, deposit securities pursuant to 31

U.S.C. § 9303 as security. To ensure that trustees and debtors in possession meet their

                                                   5
19-23649-rdd     Doc 206     Filed 10/03/19    Entered 10/03/19 17:46:13          Main Document
                                              Pg 6 of 8


responsibilities to safeguard funds in accordance with Section 345, the United States Trustee

monitors fiduciaries and depositories, and requires that chapter 11 estate assets be held in debtor-

in-possession accounts at “authorized depositories,” i.e., those that have entered into a Uniform

Depository Agreement with the United States Trustee. See United States Trustee Program Policy

and Practices Manual, Volume 7, “Banking and Bonding,” (“Manual”), § 7-1.1, pp. 1-2, at

https://www.justice.gov/ust/file/volume_7_banking_and_bonding.pdf/download.

       B. The Debtors Have Not Established Cause

       The Debtors have advised that, by the Motion, they intend to ask the Court for a Final

Order that includes, among other things, a provision authorizing the Debtors to continue to use

and maintain the Investment Accounts that arguably do not comply with Section 345 of the

Bankruptcy Code. Furthermore, it is unclear as to whether the restricted cash accounts must

comply with Section 345. The Debtors have not provided evidence to support a finding that

cause exists for the waiver of the requirements of Section 345 of the Bankruptcy Code. Because

the Debtors have not demonstrated cause for a waiver of the requirements set forth in Section

345, the United States Trustee respectfully objects to the Debtors’ Motion to the extent it seeks

entry of a Final Order waiving the requirements of Section 345.

       While citing to In re Serv. Merchandise Co. Inc., 240 B.R 894, 896 (Bankr. M.D. Tenn.

1999) for the factors considered in evaluating cause, the Debtors’ argument for a Section 345

wavier is that the Investment Accounts are at reputable and financially sound institutions and that

the process of strictly satisfying the requirements of Section 345(b) would lead to needless

inconveniences and inefficiencies in the management of the Debtor’s businesses. Motion, at

¶ 36. They further argue that a bond secured by the undertaking of an adequate corporate surety

would be prohibitively expensive (if such a bond could be obtained at all). Id. Those arguments

                                                 6
19-23649-rdd     Doc 206      Filed 10/03/19     Entered 10/03/19 17:46:13          Main Document
                                                Pg 7 of 8


are available to virtually every debtor, and, if sufficient to establish cause in every case, would

render the protections contemplated by Section 345 totally ineffective.

       Upon information and belief, most of the $1.2 billion in cash and cash equivalents listed

on the Balance Sheet attached to the Lowne Declaration is invested in the two Goldman Sachs

(“Goldman”) funds listed in Exhibit C to the Motion. The Motion claims that the “Investment

Accounts hold exclusively Treasuries or interests in money market funds that invest primarily in

Treasuries.” (Emphasis added). ECF No. ¶ 33. While the underlying securities currently held in

the Funds appear to be backed by the full faith and credit of the United States, the Funds

themselves are not backed by the full faith and credit of the United States. Additionally, based

on information provided to the United States Trustee, while the prospectuses of the Funds appear

to limit investments to securities guaranteed by the full faith and credit of the United States, it is

not clear that the Funds are required at all times to be invested in such securities or whether the

managers of the Funds have discretion to alter the investment mix based on changing

circumstances. Moreover, even if the Debtors are correct that the Funds are unconditionally

limited to securities guaranteed by full faith and credit of the United States, the failure to hold

such securities directly means that the Debtors have not satisfied the strict requirements of

Section 345 of the Bankruptcy Code

        While the restricted cash accounts may or may not be property of the estate, the concern

of the United States Trustee is that should a failure contemplated by Section 345 occur resulting

in the loss of funds in the restricted cash accounts, the Debtors would still remain liable.

Accordingly, the United States Trustee requests that the Court direct the Debtors to insure that

the restricted cash accounts be protected against the loss of such funds in a manner comparable

to the requirements set forth in Section 345.

                                                   7
19-23649-rdd     Doc 206     Filed 10/03/19     Entered 10/03/19 17:46:13        Main Document
                                               Pg 8 of 8


       WHEREFORE, the U.S. Trustee respectfully requests that the Court deny the Motion as

set forth herein and grant such other relief as the Court deems fair and just.

Dated: New York, New York
       October 3, 2019

                                              Respectfully submitted,

                                              WILLIAM K. HARRINGTON
                                              UNITED STATES TRUSTEE, Region 2

                                              By: /s/ Brian S. Masumoto
                                              Brian S. Masumoto
                                              Paul K. Schwartzberg
                                              Trial Attorneys
                                              201 Varick Street, Room 1006
                                              New York, New York 10014
                                              Tel. (212) 510-0500




                                                  8
